Exhibit 10.29

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Employer, Carlyle Investment Management, L.L.C. (“CIM”), CIM Global, L.L.C.
(“CIM Global”) and Employee on the Effective Date. Capitalized terms used in
this Agreement but not otherwise defined have the meanings given to such terms
in the Appendix of Key Terms, which is attached to and considered a part of this
Agreement for all purposes.

RECITALS

A. Employer desires to employ Employee on the terms and conditions set forth
herein; and

B. Employee desires to be employed by Employer on such terms and conditions.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Employment. Employer agrees to employ Employee, and Employee hereby accepts
such employment, on the terms and conditions set forth herein for a term
commencing on the Commencement Date and ending on the date on which employment
is terminated in accordance with Section 5 of this Agreement (the “Term”).

2. Duties. During the Term of Employee’s employment by Employer:

a. Employee shall have the position of Title and will have authority consistent
with such position. Employee will report directly to the Executive Committee of
CIM and all of its affiliates (collectively, “Carlyle” or the “Firm”) and shall
be a member of the Carlyle Operating Committee.

b. Employee shall concentrate Employee’s activities during the Term on directing
and overseeing (i) the investment strategy and operational development of the LF
Funds, (ii) the management of investment programs on behalf of the LF Funds and
Other Fund Products, (iii) the development of new product initiatives within the
Carlyle leveraged finance platform, (iv) the investment strategy and operational
development for Other Fund Products, (v) the recruitment and oversight of
appropriate investment professionals to provide investment advisory services
relating to the LF Funds and Other Fund Products, and (vi) such other
responsibilities, consistent with Employee’s position, as may reasonably be
assigned to Employee from time to time by Employer. Employee will serve on the
applicable credit or investment committee, of each of the LF Funds.

c. Employee shall devote Employee’s energies, attention, reasonable best efforts
and full and exclusive business time to the business and affairs of Employer,
provided, however, that nothing in this Agreement shall preclude Employee from
engaging in (i) personal investment activities, (ii) activities consented to by
Employer pursuant to Section 2f below, (iii)



--------------------------------------------------------------------------------

serving as a member of the board of directors of the companies named on Exhibit
A hereto, if any, or (iv) charitable, professional, and community activities, in
each case so long as such activities do not materially conflict or interfere
with the proper performance of Employee’s duties hereunder.

d. Employee acknowledges and agrees that during the Term Employee owes a
fiduciary duty of loyalty, fidelity, and allegiance to act at all times in the
best interests of Carlyle and Employer and to do no act that would knowingly
injure the business, interests or reputation of Employer or Carlyle. In keeping
with these duties, Employee shall make full disclosure during the Term to
Employer of all significant business opportunities that pertain to Carlyle’s
business, and, during the Term, Employee shall not appropriate for Employee’s
own benefit business opportunities concerning the subject matter of the
fiduciary relationship.

e. Employee shall at all times comply, to the best of Employee’s knowledge, with
(i) all material applicable laws, rules and regulations that are related to
Employee’s responsibilities assumed hereunder, and (ii) all material written
corporate and business policies and procedures of Carlyle and Employer that are
applicable to Employee in the Office Location, including without limitation the
New York Attorney General’s Code of Conduct (the “Code of Conduct”), copies of
which have been provided to Employee.

f. Employee shall not, without the prior written approval of Employer, receive
compensation or any direct or indirect financial benefit for services rendered
during the Term to any Person other than Carlyle, except for services permitted
pursuant to Section 2(c) above. As used herein, the term “Person” shall include
all natural persons, corporations, business trusts, associations, companies,
partnerships, joint ventures and other entities and governments and agencies and
political subdivisions.

g. In connection with Employee’s execution of this Agreement, Employee shall
execute and deliver to Carlyle the certification attached hereto as Exhibit B.
Employee understands and acknowledges that Employer and Carlyle are relying on
the certifications and covenants set forth therein as a basis for its compliance
with the Code of Conduct and that the accuracy of, and Employee’s continued
compliance with, such certifications and covenants are conditions to Employee’s
continued employment.

3. Location. Employee’s office shall be located at Employer’s offices in Office
Location, provided that Employee is expected to travel during the Term to the
extent reasonably necessary to conduct Carlyle business.

4. Compensation. As compensation for Employee’s services, Employer shall pay
Employee the following compensation, subject to Section 6 below:

a. Employer shall pay to Employee the Base Salary Amount per annum throughout
the Term (payable in accordance with Employer’s payroll policies, but in no
event less frequently than once every month). The Base Salary Amount may be
prospectively increased by Employer from time to time in its discretion,
depending upon Employee’s performance.

 

2



--------------------------------------------------------------------------------

b. Employer intends to pay bonuses to Employee from time to time. To the extent
Employee receives less than 1,725,000 in Currency in aggregate bonus payments
(excluding, for the avoidance of doubt, any incentive fee bonuses or
distributions paid to Employee pursuant to any agreements to participate in
incentive fees or carried interest profits derived from Carlyle’s investment
funds (collectively, the “Incentive Participation Agreements”)) during each of
the first two consecutive annual periods beginning on the Commencement Date and
ending on the first anniversary and second anniversaries thereof, respectively,
Employer shall pay the shortfall to Employee within 30 days after the end of the
such first or second anniversary of the Commencement Date (the “Guaranteed Bonus
Amount”). For periods following the second anniversary of the Commencement Date,
bonuses will be payable to Employee in Employer’s discretion.

c. In addition to the bonuses payable to Employee under Section 4b above,
Employer and its affiliates will pay incentive compensation to Employee pursuant
to the letter agreement between Employee and Employer, CIM and CIM Global, dated
as of the Effective Date, relating to the payment of a share of certain
incentive fees received by Carlyle from the LF Funds and the Other Fund Products
(the “Incentive Fee Letter”).

d. As of the Commencement Date, Employee will be admitted as a member of each of
the following entities: TCG Holdings, L.L.C., TCG Holdings Cayman, L.P., TCG
Holdings II, L.P., and TCG Holdings Cayman II, L.P. (collectively, the “Carlyle
Holdings Entities”) in accordance with the terms and conditions of the limited
liability company agreements and/or partnership agreements of the respective
Carlyle Holdings Entities and the Subscription and Admission Agreement between
Employee and each of the respective Carlyle Holdings Entities dated as of the
Effective Date (the “Holdings Agreements”).

e. During the Term, Employee shall be reimbursed for all reasonable expenses for
travel, lodging, entertainment, and other business expenses in connection with
Employer’s or Carlyle’s business to the extent such expenses are consistent with
Carlyle’s internal reimbursement guidelines. To the extent that the
reimbursement of any expenses or the provision of any in-kind benefits under any
provision of this Agreement is subject to section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), (i) the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
calendar year shall not affect the amount of such expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(ii) reimbursement of any such expense shall be made as soon as administratively
practicable after such expense has been incurred but in any event by no later
than December 31 of the calendar year next following the calendar year in which
such expense was incurred; and (iii) Employee’s right to receive such
reimbursements or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.

f. During the Term, Employee shall be afforded, as incidences of employment,
health, insurance, pension and vacation benefits on terms at least as
beneficial, and to the same extent as those offered to other managing directors
and global partners of Carlyle for the Office Location.

 

3



--------------------------------------------------------------------------------

g. During the Term, to the extent permitted by applicable securities and other
laws, Employee will be permitted (but not obligated) to make personal
investments on an unpromoted basis directly in investments made by Carlyle and
its investment funds during the Term, provided that the amounts available for
personal investment by Employee shall be determined by Carlyle in a manner
consistent with policies established for coinvestments by other employees at the
level of Title for the Office Location. Coinvestments with respect to
investments made by a particular Carlyle investment fund may require Employee to
make a commitment to invest in all investments acquired by such fund during the
Term, in accordance with internal coinvestment policies adopted by Carlyle with
respect to such fund.

5. Termination. Employee’s employment with Employer shall be terminable as
follows:

a. automatically upon Employee’s death;

b. by Employer, subject only to such notification requirements as are required
by this Section 5b:

 

  (i) upon Employee’s incapacitation by accident, sickness or other circumstance
which renders Employee mentally or physically incapable of performing the duties
and services required of Employee hereunder for a period of at least 180 days
during any 12-month period;

 

  (ii) for “Cause,” which for purposes of this Agreement shall mean an
“Expulsion for Cause” (as defined in the limited liability company agreement of
TCG Holdings, L.L.C., dated October 1, 2007, that is in effect as of the
Effective Date) has occurred with respect to Employee in his capacity as a
member of any of the Carlyle Holdings Entities; or

 

  (iii) for any other reason whatsoever, upon 30 days written notice to
Employee; and

c. by Employee, subject only to such notification requirements as are required
by this Section 5c:

 

  (i) for “Good Reason,” which for purposes of this Agreement shall mean (A) a
material breach of this Agreement by Employer, (B) a material breach by any of
the Carlyle Holdings Entities or their affiliates of a material duty or
obligation owed to Employee in his capacity as a member of the Carlyle Holdings
Entities, (C) a material breach by Carlyle of any of the Incentive Participation
Agreements (as defined above in Section 4b), or (D) a significant, sustained
reduction in or adverse modification of the nature and scope of Employee’s
authority, duties and privileges during the

 

4



--------------------------------------------------------------------------------

  Term (whether or not accompanied by a change in title), but in each case only
if such Good Reason has not been corrected or cured by Employer or the Carlyle
Holdings Entities or their affiliates within 30 days after Employer has received
written notice from Employee of Employee’s intent to terminate Employee’s
employment for Good Reason and specifying in detail the basis for such
termination; or

 

  (ii) for any other reason whatsoever, upon 30 days written notice to Employer.

6. Effect of Termination. Upon the termination of Employee’s employment,
Employee shall receive the following compensation, provided that Employee agrees
at the time of such termination to enter into a mutual release and waiver with
Employer and its affiliates (a form of which is attached hereto as Exhibit C)
from further claims and liabilities relating to Employee’s employment and the
termination of employment (other than claims for indemnification pursuant to
Section 8):

a. If at any time before the second anniversary of the Commencement Date
(i) Employee’s employment is terminated pursuant to Section 5c(i) and Employer
could not have terminated Employee’s employment for Cause pursuant to
Section 5b(ii), or (ii) Employee’s employment is terminated pursuant to
Section 5b(iii), Employer shall pay cash severance to Employee, within 60 days
after the date of such termination, in a lump sum amount equal to the sum of
(x) the unpaid portion of the Base Salary Amount that Employer would have paid
Employee from the date of such termination through the second anniversary of the
Commencement Date if Employee’s employment had not terminated and (y) the excess
of the sum of the Guaranteed Bonus Amount provided for in Section 4b over
bonuses actually paid to Employee pursuant to Section 4b; provided, however,
that the aggregate amount of severance payable pursuant to this Section 6a will
in no event be less than 25% of the Base Salary Amount.

b. If at any time on or after the second anniversary of the Commencement Date
(i) Employee’s employment is terminated pursuant to Section 5c(i) and Employer
could not have terminated Employee’s employment for Cause pursuant to
Section 5b(ii), or (ii) Employee’s employment is terminated pursuant to
Section 5b(iii), Employer shall pay cash severance to Employee, within 60 days
after the date of such termination, in a lump sum amount equal to the sum of
(x) 25% of the Base Salary Amount and (y) to the extent not previously paid, the
excess of the sum of the Guaranteed Bonus Amount provided for in Section 4b over
bonuses actually paid to Employee pursuant to Section 4b.

c. In the case of a termination of Employee’s employment at any time for any
reason other than a termination pursuant to Section 5c(i) or 5b(iii), Employer
shall pay to Employee, within 30 days after the effective date of the
termination (to the extent not previously paid), the base salary compensation at
the rate then in effect under Section 4a above, but only to the extent such
compensation has accrued through the effective date of such termination.

 

5



--------------------------------------------------------------------------------

d. The sole liability of Employer under this Agreement upon a termination of
Employee’s employment shall be (i) to pay the amounts expressly provided for in
this Section 6 as being due and owing upon such termination, (ii) to reimburse
Employee pursuant to Section 4e for business expenses incurred by Employee
during the Term, (iii) to cause its affiliates to honor the vested portion of
any equity participation granted to Employee, and (iv) to comply with any other
obligations under this Agreement and the Incentive Fee Letter which expressly
survive termination of Employee’s employment or pursuant to any other written
agreements between Employee and Employer or pursuant to any employee benefit
plan

e. The date of Employee’s “separation from service”, as defined in the Treasury
Regulations issued under Section 409A (and as determined by applying the default
presumptions in Treas. Reg. §1.409A-1(h)(1)(ii)), shall be treated as the date
of his termination of employment for purposes of determining the time of payment
of any amount that becomes payable to Employee under Section 6a or Section 6b
above upon his termination of employment and that is properly treated as a
deferral of compensation subject to Section 409A after taking into account all
exclusions applicable to such payment under Section 409A. Employee shall not be
treated as having had a “separation from service” for such purposes unless he
has separated from service with Employer and with all other entities that would
be treated along with Employer as the “service recipient” with respect to
Employee, as defined in the first sentence of Treas. Reg. §1.409A-1(h)(3).

7. Records and Confidential Data.

a. All memoranda, notices, files, records and other documents made or compiled
by Employee during the Term in the ordinary course of business (other than
business cards and names and contact information retained in Employee’s rolodex
or other personal files of Employee, including compensation data and information
necessary to compile tax returns), or made available to Employee concerning the
business of Carlyle (including, without limitation, any “best practices”
materials made available to Employee), shall be Employer’s property and shall be
delivered to Employer at its request therefor or automatically on the
termination of this Agreement.

b. Employee acknowledges that, in and as a result of Employee’s employment
hereunder, Employee will be making use of and/or acquiring confidential or
proprietary information developed by Carlyle and its affiliates that is of a
special and unique nature and value to Carlyle, including, but not limited to,
the nature and material terms of business opportunities and proposals available
to Carlyle and financial records of Carlyle, Carlyle investment funds, and
investors in such funds (the “Confidential Information”). Employee shall not at
any time, directly or indirectly, disclose to any person (other than Carlyle)
any Confidential Information (regardless of whether such information qualifies
as a “trade secret” under applicable law) which has been obtained by or
disclosed to Employee as a result of Employee’s employment by Employer unless
(i) authorized in writing by Employer, (ii) such information, knowledge or data
is or becomes available to the public generally without breach of this
Section 7b, (iii) disclosure is required to be made pursuant to an order of any
court or government agency, subpoena or legal process; (iv) disclosure is made
to officers, directors or affiliates of Employer

 

6



--------------------------------------------------------------------------------

or Carlyle (and the officers and directors of such affiliates), and to auditors,
counsel, and other professional advisors to Employer or Carlyle or
(v) disclosure is required or appropriate to a court, mediator or arbitrator in
connection with any litigation or dispute between Employer and Employee, or
(vi) disclosure is necessary to a potential employer of Employee to advise such
potential employer of Employee’s restrictive covenant obligations. Employee
shall immediately supply Employer with a copy of any legal process delivered to
Employee requesting Confidential Information. Prior to any disclosure of
Confidential Information, Employee shall notify Employer and shall permit
Employer to seek an order protecting the confidentiality of such information.
Employee agrees that Employee’s obligations under this Section 7b may be
enforced by specific performance and that breaches or prospective breaches of
this Section 7b may be enjoined.

c. Employee will not discuss Employer’s fundraising efforts, or the name of any
fund vehicle that has not had a final closing of commitments, to any reporter or
representative of any press or other public media.

d. Employee represents that Employee’s employment by Employer does not and will
not breach any confidentiality agreement with any former employer, including any
agreement to keep in confidence or refrain from using information acquired by
Employee prior to Employee’s employment by Employer. During Employee’s
employment by Employer, Employee agrees that Employee will not violate any
non-solicitation agreements Employee entered into with any former employer or
improperly make use of, or disclose, any information or trade secrets of any
former employer or other third party, nor will Employee bring onto the premises
of Employer or use any unpublished documents or any property belonging to any
former employer or other third party, in violation of any lawful agreements with
that former employer or third party. Employee agrees that Employer shall have no
responsibility of liability to Employee or any other Person in the event it is
determined that the provision of services to Employer hereunder violates any
non-compete provision between Employer and his former employer.

The obligations under this Section 7 shall survive the termination or expiration
of this Agreement and any termination of Employee’s employment.

8. Indemnification. Employer and Carlyle will cause each investment fund to
which Employee provides investment advice, to indemnify, defend and hold
Employee harmless, to the extent permitted under the applicable partnership
agreements or other charter documents of each such investment fund, for all
losses, costs, expenses or liabilities based upon or related to acts, decisions
or omissions made by Employee in good faith during the Term while performing
services on behalf of such investment fund (and/or any of its portfolio
companies) within the scope of Employee’s employment for Employer, provided that
such acts, decisions or omissions do not constitute fraud, willful misconduct or
gross negligence. Employer and Carlyle will indemnify, defend and hold Employee
harmless, to the full extent permitted by law and, for all losses, costs,
expenses or liabilities based upon or related to acts, decisions or omissions
made by Employee in good faith during the Term while performing services on
behalf of Carlyle, Carlyle’s investment funds and/or any of their respective
portfolio companies within the scope of Employee’s employment for Employer,
provided that (x) such acts, decisions or omissions do not constitute fraud,
willful misconduct or gross

 

7



--------------------------------------------------------------------------------

negligence and (y) such losses, costs, expenses or liabilities have not been
paid for or reimbursed by an investment fund to which Employee has provided
investment advice or by proceeds of an insurance policy maintained by or on
behalf of Carlyle. The obligations of Employer, Carlyle and such investment
funds under this Section 8 shall survive the termination or expiration of this
Agreement and any termination of Employee’s employment. The indemnifications
provided above will include an obligation to advance reasonable defense costs to
Employee, provided that Employee selects a law firm with the prior consent of
Employer, which consent will not unreasonably be withheld. Employee will
reimburse the relevant Carlyle party or investment fund for such advanced
defense costs to the extent a final determination is made by a court,
administrative law judge, regulatory agency or arbitration panel that such
indemnification is not permitted by law or not required by this Agreement.

9. Non-Solicitation/Non-Competition. Employee agrees that, for a period of six
months after the last day that Employee is employed by Employer or an affiliate
thereof, Employee will not, directly or indirectly, without the prior written
consent of Employer: (i) participate in any capacity, including as an investor
or an advisor, in any transaction that, as of the date of termination, Carlyle
or any of its affiliates was actively considering investing in or offering to
invest in and known to Employee; (ii) solicit, contact or identify investors in
any investment partnership or fund controlled by Carlyle and its affiliates (to
the extent Employee knows that such Person is an investor, directly or
indirectly, in such partnership or fund) on behalf of any person; or (iii) hire
or induce any current employee of Employer or its affiliates (other than
Employee’s executive assistant) to become employed by Employee or any person
employing Employee. The foregoing shall not prohibit Employee from giving a
reference on behalf of and if requested by an employee of the Employer or any of
its affiliates. Employee shall not be deemed to be in violation of the foregoing
restrictions for actions of any future employer provided that such employer is
not acting at Employee’s direction or with Employee’s direct or indirect
involvement. The parties acknowledge and agree that the restrictions set forth
in this Section 9 are believed by the parties to be reasonable and necessitated
by legitimate business needs. In the event that any court or tribunal of
competent jurisdiction shall determine this Section 9 to be unenforceable or
invalid for any reason, the parties agree that this Section 9 shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable, and/or over the maximum geographical area as to which it may be
enforceable, and/or to the maximum extent in any and all respects as to which it
may be enforceable, all as determined by such court or tribunal. The parties
further agree that Employer and Employee each will be entitled (without posting
bond or security) to injunctive or other equitable relief, as deemed appropriate
by any such court or tribunal, to prevent a breach of the other party’s
obligations set forth in this Section 9. The obligations under this Section 9
shall survive the termination or expiration of this Agreement and any
termination of Employee’s employment.

10. Governing Law. The validity of this Agreement and any of the terms or
provisions as well as the rights and duties of the parties hereunder shall be
governed by the laws of the Governing Jurisdiction, without reference to any
conflict of law or choice of law principles in the Governing Jurisdiction that
might apply the law of another jurisdiction.

 

8



--------------------------------------------------------------------------------

11. Counterparts. This Agreement may be executed in multiple original
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same document.

12. Arbitration.

a. Except as provided in Section 12b, any dispute, claim or controversy arising
in connection with this Agreement, the Incentive Participation Agreements, the
Holdings Agreements or otherwise in connection with Employee’s employment with
Employer (including any statutory claims), Employee’s carried interest
participation, and Employee’s personal coinvestments shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association (except as modified herein). No such arbitration
proceedings shall be commenced or conducted until at least 60 days after the
parties, in good faith, shall have attempted to resolve such dispute by mutual
agreement; and the parties hereby agree to endeavor in good faith to resolve any
dispute by mutual agreement. If mutual agreement cannot be attained, any
disputing party, by written notice to the other (“Arbitration Notice”) may
commence arbitration proceedings. Such arbitration shall be conducted before a
panel of three arbitrators, one appointed by each party within 30 days after the
date of the Arbitration Notice, and one chosen within 60 days after the date of
the Arbitration Notice by the two arbitrators appointed by the disputing
parties. A court of competent jurisdiction presiding over the Arbitration
Location shall appoint any arbitrator who has not been appointed within such
time periods. Judgment may include costs and attorneys fees and may be entered
in any court of competent jurisdiction. The arbitration shall be conducted in
the Arbitration Location or such other location as Employer and Employee may
agree, in the English language and all monetary awards shall be in Currency.
Arbitration shall be the sole method of resolving disputes not settled by mutual
agreement. The determination of the arbitrators shall be final, not subject to
appeal, and binding on all parties and may be enforced by appropriate judicial
order of any court of competent jurisdiction.

b. Notwithstanding the foregoing, in the event of any claim or controversy
arising in connection with this Agreement for which the remedy is equitable or
injunctive relief, the aggrieved party shall be entitled to seek injunctive or
other equitable relief from any court of competent jurisdiction.

c. This Section 12 shall survive the termination or expiration of this Agreement
and any termination of Employee’s employment.

13. Benefit. Employer shall receive the benefit of all provisions of this
Agreement on its own behalf and as trustee on behalf of all other relevant
Carlyle entities and the portfolio companies. CIM and CIM Global hereby
guarantee all payments and other obligations under this Agreement and the
Incentive Participation Agreements (including, for the avoidance of doubt, the
Incentive Fee Letter), and shall cause Employer to perform all of its
obligations under this Agreement and any Incentive Participation Agreements
(including, for the avoidance of doubt, the Incentive Fee Letter).

 

9



--------------------------------------------------------------------------------

14. Non-Disparagement. Employer and Employee covenant and agree that, in the
event of termination of Employee’s employment, (a) Employee shall not disparage,
, Carlyle and its affiliates, and their respective principals and businesses,
(b) Carlyle shall not disparage Employee, and (c) Carlyle will not authorize
communication that would disparage Employee and shall instruct Carlyle employees
and members not to disparage Employee. The previous sentence shall not apply,
however, in the case of any disparagement which is made (i) in testimony
pursuant to a court order, subpoena, or legal process, (ii) to a court, mediator
or arbitrator in connection with any litigation or dispute between Employer and
Employee, (iii) exclusively to Employer or Employee in the course of Employer’s
supervision or review of Employee’s job performance of (iv) if either party
responds to incorrect, disparaging or derogatory statements to the extent
reasonably necessary to correct or refute such statements. The parties further
agree that Employer and Employee each will be entitled (without posting bond or
other security) to injunctive or other equitable relief, as deemed appropriate
by any such court or tribunal, to prevent a breach of the other party’s
obligations set forth in this Section 14. The obligations of the Employee and
Employer under this Section 14 shall survive the termination or expiration of
this Agreement and any termination of Employee’s employment.

15. Background Investigation. Employee’s employment is contingent upon
Employer’s satisfactory completion of its background investigation on Employee,
which shall be completed within 90 days of the Commencement Date. In addition,
Employer may require that a background investigation be conducted by an
independent third party. An unsatisfactory background investigation or a delay
in the process due to lack of response from the Employee for requested
information will result in the termination of the offer of employment and in the
event Employee’s employment has commenced, such employment shall be terminated
and such termination shall be deemed “for Cause”.

16. Mitigation. In the event of termination of his employment, the Employee
shall be under no obligation to seek other employment and there shall be no
offset against amounts due to him on account of any remuneration or benefits
provided by any subsequent employment he may obtain. Employer’s obligation to
make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that Employer or its affiliates may have against the Employee for any reason,
except as otherwise provided under the Holdings Agreements.

17. No Assignment. Carlyle shall not, without Employer’s consent, assign any of
its rights, interests, obligations or entitlements under this Agreement, the
Incentive Fee Letter or any other Incentive Participation Agreement to any
person other than a commonly controlled affiliate of Employer, CIM or CIM Global
in connection with an internal reorganization of Carlyle. Any assignment by
Carlyle permitted under the previous sentence shall not adversely affect the
guarantee of payments and obligations made by CIM and CIM Global under
Section 13 hereof, Employee shall not, without the consent of Employer or CIM,
assign any of its rights, interests, obligations or entitlements under this
Agreement, the Incentive Fee Letter or any other Incentive Participation
Agreement to any person other than Employee’s beneficiaries or to Employee’s
estate upon death. This Agreement shall be binding on all successors and assigns
of Employer, CIM, CIM Global and Employee.

[Signature Page to Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

EMPLOYER:     THE CARLYLE GROUP EMPLOYEE CO.., L.L.C.     By:   /s/ Daniel A.
D’Aniello     Name:   Daniel A. D’Aniello     Title:   Managing Director
EMPLOYEE:    

/s/ Michael Petrick

    Name:   Michael Petrick CIM:     CARLYLE INVESTMENT MANAGEMENT, L.L.C.    
By:   /s/ Daniel A. D’Aniello     Name:   Daniel A. D’Aniello     Title:  
Managing Director CIM Global:     CIM GLOBAL, L.L.C.     By:   /s/ Daniel A.
D’Aniello     Name:   Daniel A. D’Aniello     Title:   Managing Director

 

11